          Case 4:19-cv-03545 Document 21 Filed on 08/07/20 in TXSD Page 1 of 6




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS


    ALEX MAXIM,                                    )   Case No.: 4:19-cv-3545
                            Plaintiff              )
    v.                                             )
    BACKCHINA, LLC                                 )   Jury Demanded
                                                   )
                           Defendant               )


           OPPOSITION TO MOTION TO DISMISS AMENDED COUNTERCLAIM

           Defendant BackChina files this opposition to Plaintiff Maxim’s Motion to Dismiss

Amended Counterclaim (“Motion”).

     I.       BACKGROUND

           BackChina is a small, internet publishing company that operates the website

www.backchina.com, a “comprehensive information and community portal targeting overseas

Chinese and has established itself as the premiere online resources for latest news, literatures,

entertainment videos, personal blogs and other information relevant to the overseas Chinese

community.”1 It employs seven individuals and has an office in Pearland.2 Maxim, for his part,

is an alleged photographer accusing BackChina of infringing an alleged copyright to a photograph

of people at an airport security check counter.3

           BackChina incorporates by reference the other background facts presented in its previous

Opposition to Motion to Dismiss and Motion for Leave to File Counter Complaint herein in full.4

BackChina does take the moment to note that in this case, like other matters brought by the Higbee




1
           Dkt. No. 14, Decl. of Jin at ¶3.
2
           Id.at ¶4.
3
           4:19-cv-03545, Dkt. No. 1.
4
           Dkt. No. 14.
                                                   1
       Case 4:19-cv-03545 Document 21 Filed on 08/07/20 in TXSD Page 2 of 6




firm, certain photographs were posted by outside users on the forum or blog portion of the website.5

These photographs were posted at the direction of the outside users without BackChina being

involved in the selection of the material except as automatically posting it in response to the request

of the outside users.6 The photographs were only accessible through the website itself and were

not modified by BackChina.7

           In response to these latest actions by Higbee, BackChina brought its declaratory judgment

actions. BackChina then filed an Amended Counter Claim in response to the Court’s Order.8

     II.      BACKCHINA STATES A CLAIM OF SAFE HARBOR

           BackChina’s Amended Counter Complaint for Declaratory Judgment of Noninfringement

states a defense and a basis for a declaratory judgment on the basis of safe harbor under 17 U.S.C.

§ 512(c). First, BackChina provides sufficient facts from which its service provider status can be

shown. It states that “BackChina operates the website www.backchina.com, a “comprehensive

information and community portal targeting overseas Chinese and has established itself as the premiere

online resources for latest news, literatures, entertainment videos, personal blogs and other information

relevant to the overseas Chinese community.”9 Moreover, Maxim’s Motion admits that

           BackChina is the owner and operator of the website www.backchina.com
           (“Defendant’s Website”). Defendant’s Website is a Chinese language news site
           primarily targeted towards the Chinese community, which Maxim is informed and
           believes, garners millions of unique visitors per month generating substantial
           advertising revenues for BackChina.10




5
           Dkt. No. 14, Decl. of Jin at ¶6.
6
           Id. at ¶7.
7
           Id. at ¶8.
8
           Dkt. No. 16.
9
           Dkt. No. 18 at ¶7.
10
           Dkt. No. 20 at 1-2.
                                                   2
      Case 4:19-cv-03545 Document 21 Filed on 08/07/20 in TXSD Page 3 of 6




The statute defines “service provider” as a provider of online services or network access, or the

operator of facilities therefor.11 This definition is understood as “clearly meant to cover more than

mere electronic storage lockers.”12 Rather, “§ 512(c) safe harbor extends to software functions

performed ‘for the purpose of facilitating access to user-stored material.’”13 That is exactly the

description of the function backchina.com performs when it makes user submitted material

available to its readership. Thus, BackChina is a service provider.

       Next, Maxim disputes whether the Amended Counter Complaint adequately puts them on

notice of BackChina’s allegation that the photograph(s) in question were placed on backchina.com

at the direction of a user.14 This argument relies on a hyper-technical definition of “user” that

courts have rejected.15 BackChina alleged the photographs in question were posted by “others,”

i.e. users.16 Thus, the photograph(s) in question were posted at the direction of a user(s).

       Regarding the argument about a copyright agent, Maxim’s Motion relies on an incorrect

interpretation of the safe harbor provision of the Copyright act.17 Maxim should know better as its




11
        17 U.S.C. § 512(k)(1)(B).
12
        17 U.S.C. § 512(k)(1)(A).
13
        Viacom Int’l v. YouTube, Inc., 676 F.3dd 19, 39 (2nd Cir. 2012).
14
        Dkt. No. 20 at 4 (emphasis in original).
15
        “The dictionary definition of “user” is "one that uses," and the definition of "use" is "to put
into action or service: to avail oneself of" or "to carry out with a purpose or action by means
of." Merriam-Webster's Collegiate Dictionary 1297 (10th ed. 2001). If these definitions are
applied to § 512(c)(1), then “user” describes a person or entity who avails itself of the service
provider's system or network to store material. This description is consistent with the generally
understood meaning of the term in the DMCA context. See Viacom, 676 F.3d at 39 (referring to
"users" both as persons who upload content to YouTube and persons who access YouTube to view
uploaded content); UMG II, 718 F.3d at 1018 (same).” BWP Media USA, Inc. v. Clarity Digital
Group, LLC, C.A. 14-cv-00467-PAB-KMT, 2015 U.S. Dist. LEXIS 42211 at *19 (D. Colo. Mar.
31, 2015).
16
        Dkt. No. 18 at ¶11.
17
        17 U.S.C. 512(c).
                                                  3
       Case 4:19-cv-03545 Document 21 Filed on 08/07/20 in TXSD Page 4 of 6




counsel, Higbee and associates, lost on this very issue in Sadowski v. Internet Brands, Inc.18

Maxim’s argument that BackChina cannot rely on the safe harbor provision without naming a

registered agent with the Copyright office is not correct.

            The safe harbor protects service providers from liability unless they have
            knowledge of copyright infringement. There are three types of knowledge of
            infringement that can take a service provider out of the safe harbor: (1) the service
            provider can have actual knowledge of infringement; (2) it can be aware of facts
            which raise a "red flag" that its users are infringing; or (3) the copyright owner can
            notify the service provider in a manner "substantially" conforming with § 512 (c)(3)
            that its works are being infringed.19

Here, BackChina had no knowledge under (1) or (2) and received no notice prior to suit from

Maxim. Hence, BackChina remained at all times protected by the safe harbor provision.

            Accordingly, BackChina has sufficiently pled its safe harbor claim.

     III.      BACKCHINA STATES CLAIMS OF FAIR USE, SCENES A FAIRE, AND DE
               MINIMUS USE WILL ESTABLISH PRECEDENT AND INCLUDE A
               REQUEST FOR A NON-DUPLICATIVE REMEDY

            Maxim alleges that BackChina’s other Counter Claims are duplicative. BackChina’s

Counter Claims are important to it because the Higbee firm is bringing seven copyright lawsuits

against BackChina, and BackChina wants to set precedent in this case that will apply against the

Higbee plaintiffs in their other cases. Maxim also ignores, that BackChina seeks an award of

attorneys’ fees under 28 U.S.C. § 2202. While BackChina is entitled to attorneys’ fees against

counsel for Maxim under 28 U.S.C. § 1927 and against Maxim under 17 U.S.C. §505, 28 U.S.C.

§ 2202 offers an independent basis for attorneys’ fees, and, thus, Maxim is incorrect that

BackChina’s counterclaim “does not add anything new to the case for the Court to adjudicate.”20




18
            No. 2:18-cv-704-ODW, 2018 U.S. Dist. LEXIS 109431 at *10-11 (C.D. Cal. June 28,
2018).
19
            Costar Group, Inc. v. Loopnet, Inc., 164 F. Supp. 2d 688, 702 (D. Md. 2001).
20
            Dkt. No. 20 at 9.
                                                      4
      Case 4:19-cv-03545 Document 21 Filed on 08/07/20 in TXSD Page 5 of 6




           Maxim’s briefing on scenes a faire, while perhaps interesting from a historical standpoint,

do not address BackChina’s claim on scenes a faire.21 Moreover, Maxim’s argument that a generic

picture of people in a security line at an airport is similar in originality to a one hundred year old

photograph of Oscar Wilde is not well taken.22 Maxim’s argument regarding scenes a faire

improperly ignores the fact that BackChina has not yet had the opportunity to complete discovery

in this case. BackChina intends to depose Mr. Maxim regarding his photographs, but discovery

closes in November. Accordingly, it is premature to adjudicate the scenes a faire defense.

           Regarding the de minimus use defense, Maxim has not identified any actual damages in

this case. Instead, he relies entirely on statutory damages. Moreover, courts have recognized that

questions of the substantial similarity between the accused material and the copyrighted work—

for example questions arising from a scenes a faire analysis—can be sufficient to support a de

minimus claim.23 Again, Maxim’s allegations are insufficient to dispose of BackChina’s de

minimus claim, and it is premature to do so.

     IV.      CONCLUSION

           For all the above reasons, the Court should deny Maxim’s Motion to Dismiss Amended

Counterclaim. Alternatively, BackChina requests leave to amend its Counterclaim to allege

additional facts as the Court sees fit.



                                             Respectfully submitted,
                                             Ramey & Schwaller, LLP
                                             By: /s/ William P. Ramey, III

21
       Id. at 9-12.
22
       Compare Dkt. No. 1-1 with description of Wilde photograph at Dkt. No. 20 at 10-11.
23
       Compaq Computer Corp. v. Ergonome Inc., 137 F. Supp. 2d 768, 780-81 (S.D. Tex. 2001)
(in the context of a declaratory judgment action, copyright holder Ergonome not entitled to
summary judgment on alleged infringer Compaq’s de minimus claim).
                                                    5
     Case 4:19-cv-03545 Document 21 Filed on 08/07/20 in TXSD Page 6 of 6




                                             William P. Ramey, III
                                             Texas Bar No. 24027643
                                             SD Bar No. 27206
                                             5020 Montrose Blvd., Suite 800
                                             Houston, Texas 77006
                                             (713) 426-3923 (telephone)
                                             (832) 900-4941 (fax)
                                             wramey@rameyfirm.com

                                             Attorneys for BackChina



                                CERTIFICATE OF SERVICE
       Pursuant to the Federal Rules of Civil Procedure, I hereby certify that all counsel of record

who have appeared in this case are being served today August 7, 2020, with a copy of the foregoing

via the Court's CM/ECF system.

                                                     /s/ William P. Ramey, III
                                                     William P. Ramey, III




                                                 6
